Citation Nr: 0516889	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.

This appeal arises from a May 2000 rating decision.  The case 
was remanded from the Board to the RO in October 2003 for 
additional development of the evidence.  The appeal is now 
ready for adjudication. 

In March 2002, the veteran requested consideration of the 
additional issue of entitlement to service connection for 
residuals of a fracture of the right fifth toe; however, as 
this issue has not been developed or certified on appeal, it 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran injured his right ankle during service.

3.  The veteran currently suffers from a chronic right ankle 
disability that is the result of an inservice injury.


CONCLUSION OF LAW

A chronic right ankle disability was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reflect that x-rays of the left 
ankle in October 1970 showed soft tissue swelling but no 
fracture.  In November 1970, the veteran was seen status post 
left ankle sprain without fracture.  

The veteran was treated in the emergency room in January 1971 
for a laceration of the right foot.  He had fallen and 
injured himself.  An abrasion was cleaned and dressed.  

In August 1973, the veteran was treated after his right foot 
had become "heavily" stuck in the sand at the beach after 
suffering a glass puncture wound previously in the day.  
There was soft tissue swelling with lymphagitis toward the 
medial ankle.  An x-ray of the foot was ordered. 

The lower extremities were clinically evaluated as normal on 
the June 1973 separation physical examination.

A September 1999 statement from Eric Lauf, D.P.M., indicates 
that the veteran reported the onset of a chronic right ankle 
disability during service when he stepped in a hole while 
running resulting in a severely sprained an ankle.  

In an October 1999 statement, Dr. Lauf indicated that he had 
first treated the veteran for a chronic right ankle 
disability in October 1990.  He reported having chronic ankle 
instability since an inservice injury.  Degenerative changes 
were noted in December 1997 that were consistent with a 
previous injury.  

In an October 1999 statement, the veteran indicated that he 
injured his right ankle in basic training when he fell.  Ever 
since, the ankle had been sprained numerous times until he 
was first treated medically in 1990.  

An August 2001 statement from Peter Bruno, M.D., indicates 
that there was obvious swelling of the right ankle with 
restricted motion and considerable crepitus.  Examination of 
the left ankle was unremarkable.

A March 2002 service comrade statement indicates that the 
affiant was inducted into the service with the veteran, he 
remembered that the veteran sprained his right ankle in 
October 1970, and he was aware that the veteran had 
continuing difficulty with the ankle since service.  

The veteran testified in March 2002 that an October 1970 
treatment notation incorrectly listed the left ankle as being 
sprained as opposed to the right ankle; that he hurt the 
right foot in January 1971 and that he hurt the right foot in 
the summer of 1973; that the right ankle remained weak after 
the initial sprain; that subsequent injuries after service 
caused the ankle to grow weaker; and that he had never 
injured or had difficulty with the left ankle.

A March 2002 statement from the veteran's brother indicates 
that he remembered that the veteran had sprained his right 
ankle when he returned home for Thanksgiving in the fall of 
1970.  He also indicated that his brother had had continual 
problems with the right ankle since service and that he was 
not aware of any problem with the left ankle at any time.

The veteran's mother indicated in March 2002 that the veteran 
sprained his right ankle during basic training and he 
continued to have problems since service.  She stated that 
the veteran had never had a problem with the left ankle.

A March 2002 statement from the veteran's spouse indicates 
that she had known the veteran since 1979, that he had always 
had a weak right ankle that he attributed to an injury during 
service, and that he never had a problem with the left ankle.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2004)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

It is the veteran's contention that he currently suffers from 
a right ankle disability that is the result of an injury 
suffered during service.  The evidence supports this claim.

The service medical records reflect that the veteran sprained 
an ankle in October 1970.  X-rays of the ankle revealed no 
fracture.  The x-ray report in October 1970 and a November 
1970 treatment notation reflect a left ankle sprain.  The 
veteran contends that these service notations were erroneous 
as it was the right ankle that was sprained.  

Subsequent service medical notations show that the veteran 
was treated in January 1971 for a right foot laceration and 
in August 1973 for soft tissue swelling of the right ankle.   

The first post service medical evidence was supplied by Dr. 
Lauf in 1999.  He indicated that he had treated the veteran 
in 1990 and subsequently for a chronic right ankle 
disability.  Dr. Lauf further indicated that the veteran 
reported having injured the right ankle during service.

The veteran testified in March 2002 that he had never hurt or 
been aware of any problem with the left ankle.  Dr. Bruno 
indicated in August 2001 that an examination of the left 
ankle was unremarkable.  The veteran's brother, mother and 
spouse corroborated the fact that the veteran had never had a 
problem with the left ankle during his lifetime.  Moreover, a 
comrade statement supports the proposition that the veteran 
injured his right ankle during basic training and that the 
veteran had continuing problems since service with the right 
ankle.  The veteran's brother, mother and spouse have also 
corroborated the fact that the veteran has had chronic post 
service problems with the right ankle.  These lay affiants 
are capable of providing competent evidence regarding their 
observations that the veteran suffered a right ankle injury 
during service that has lead to a chronic post service right 
ankle disability.  The Board finds the lay statements to be 
credible and highly probative.  In conjunction with the 
medical evidence, the Board concludes that the record 
demonstrates that the veteran currently suffers from a 
chronic right ankle disability that started during service.  
This finding renders immaterial the question of which ankle 
was sprained in October 1970, as the Board is comfortable 
with the fact that the veteran sprained the right ankle on at 
least one occasion during service. 

Accordingly, the Board concludes that the evidence supports 
the veteran's claim of service connection for a chronic right 
ankle disability on a direct incurrence basis as a result of 
an injury suffered during service.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to service 
connection for a right ankle disability) is being granted in 
full, the Board finds no prejudice has resulted to the 
veteran's due process rights by the Board's action in this 
matter.


ORDER

Entitlement to service connection for a right ankle 
disability is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


